SCOTT, P. J.
Appeal from judgment. The case for plaintiff rested solely upon her own evidence, uncorroborated by any one, and contradicted by a number of witnesses, some of them apparently disinterested. Her own story is full of contradictions, some, but *1119not all, of which may be accounted for by her ignorance. In our opinion, the weight of the evidence rested with defendant, and, while it was proper enough to submit the case to the jury (McDonald v. Met. St. Ry. Co., 167 N. Y. 66, 60 N. E. 282), still we think that the verdict should have been set aside and a new trial granted. Clearly the plaintiff did not sustain the burden of proof.
Judgment and order reversed and new trial granted, with costs to appellant to abide the event. All concur.